We find no convincing showing in petitioner’s [respondent’s] moving papers or in the evidence taken that petitioner was misled into not interposing timely objections to the probate of the will. We might be. persuaded on the Surrogate’s finding, however, to affirm the order vacating the decree of probate and permitting petitioner to interpose objections, were there any satisfactory showing of a substantial basis for contesting the will and reasonable probability of success. There is no such showing in this case which would justify opening the decree admitting the will to probate. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the application denied and the matter remitted to the Surrogate of the county of New York for further action in accordance with this memorandum. Settle order on notice. Present — Peek, P. J., Glennon, Dore, Cohn and Callahan, JJ.